Exhibit 10.81

AMENDED AND RESTATED SUBORDINATED DEFICIENCY NOTE

 

$205,488.23    November 5, 2009

FOR VALUE RECEIVED, the undersigned, COMSTOCK HOMEBUILDING COMPANIES, INC., a
Delaware corporation (the “Borrower”), promises to pay to the order of WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association (the “Noteholder” or
“Wachovia”), the sum of Two Hundred and Five Thousand, Four Hundred Eighty-Eight
and 23/100 Dollars ($205,488.23) (the “Subordinated Deficiency Note”), or so
much thereof as shall remain unpaid; this Note being non-interest bearing
provided that Borrower is not in default of its obligations hereunder. This
Subordinated Deficiency Note is issued pursuant to that certain Consensual
Foreclosure and Settlement Agreement dated August 17, 2009 (the “Agreement”),
and shall restate in full and supersede that certain Subordinated Deficiency
Note dated August 17, 2009 in the original principal amount of $1,805,243.00.
Borrower hereby agrees to pay Noteholder in full on the Maturity Date (as
defined herein). As consideration for the entry into this Subordinated
Deficiency Note and payment by Borrower hereunder, Noteholder has executed the
release contained in the Agreement.

1. Maturity. The unpaid principal amount of this Subordinated Deficiency Note
shall mature and become due and payable in full on August 17, 2012 (the
“Maturity Date”).

2. Default. In addition to all other rights contained in this Subordinated
Deficiency Note, the Borrower hereby expressly agrees that if there is a default
in the payment of any amount due under this Subordinated Deficiency Note and if
such default shall continue uncorrected for a period of fifteen (15) days after
notice of such default is given by the Noteholder to the Borrower (a “Default”),
then in such event this Subordinated Deficiency Note shall bear interest at the
rate of three percent (3%) per annum (the “Default Rate”) from and after the
Maturity Date.

3. Notices. Any notice, request, or demand to be given to the Borrower under
this Subordinated Deficiency Note shall be in writing and shall be deemed to
have been given if delivered to the Borrower at 11465 Sunset Hills Road, Suite
500, Reston, Virginia 20190, Attention: Mr. Christopher Clemente, copy to Mr.
Jubal Thompson by e-mail to jthompson@comstockhomebuilding.com, either (i) on
the date of delivery of the notice to the Borrower by hand, or (ii) the next
business day following the day on which the same shall have been placed in the
hands of a nationally recognized courier service for overnight delivery to the
Borrower, with all charges prepaid and tracking information retained, addressed
to the Borrower at the address provided herein.

4. Purpose of Loan. The Borrower hereby represents and warrants that the loan
evidenced hereby was made and transacted solely for the purpose of carrying on a
business.

5. Prepayment. Subject to Paragraph 8 below, this Subordinated Deficiency Note
may be prepaid, in whole or in part, at any time without penalty or premium.



--------------------------------------------------------------------------------

6. Choice of Law. The validity and construction of this Subordinated Deficiency
Note and all matters pertaining thereto are to be determined according to the
laws of the State of North Carolina.

7. Enforceability. In the event any provision of this Subordinated Deficiency
Note (or any part of any provision) is held by a court of competent jurisdiction
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision (or
remaining part of the affected provision) of this Subordinated Deficiency Note;
but this Subordinated Deficiency Note shall be construed as if such invalid,
illegal or unenforceable provision (or part thereof) had not been contained in
this Subordinated Deficiency Note, but only to the extent it is invalid, illegal
or unenforceable. This Subordinated Deficiency Note may not be changed orally,
but only by an agreement in writing signed by the parties against whom
enforcement of any waiver, change, modification or discharge is sought.

8. Subordination. By acceptance of this Subordinated Deficiency Note, each
holder of the Subordinated Indebtedness (as defined below) agrees to each of the
following provisions:

(a) As used in this Paragraph 8, the following terms have the following
respective meanings:

“Agents” means the Guggenheim Agent and the KeyBank Agent.

“Bankruptcy Code” means 11 U.S.C. §101 et seq., as from time to time hereafter
amended, and any successor or similar statute.

“Collateral” means the Guggenheim Collateral and the KeyBank Collateral.

“Enforcement Action” means the commencement of any litigation or proceeding at
law or in equity, the commencement of any foreclosure proceeding, the exercise
of any statutory or non-judicial power of sale, the taking of a deed or
assignment in lieu of foreclosure, seeking to obtain a judgment, seeking the
appointment of or the obtaining of a receiver or the taking of any other
enforcement action against, or the taking of possession or control of, or the
exercise of any rights or remedies with respect to, any Obligor or the
Collateral, any other property or assets of any Obligor or any portion thereof.

“Guggenheim Agent” means Guggenheim Corporate Funding, LLC, in its capacity as
the administrative agent under the Guggenheim Senior Loan Documents, or any
successor administrative agent under the Guggenheim Senior Loan Documents.

“Guggenheim Collateral” means all of the real, personal and other property owned
by the Guggenheim Obligors now or hereafter encumbered by or securing the
Guggenheim Senior Note, the Guggenheim Senior Loan Agreement, the Guggenheim
Senior Security Documents, or the Guggenheim Senior Guaranty, or any documents
now or hereafter entered into or delivered in connection with any of them, and
all of each Guggenheim Obligor’s right, title and interest in and to such
property, whether existing or future, and all security interests, security
titles, liens, claims, pledges, encumbrances, conveyances, endorsements and
guaranties of whatever nature now or hereafter securing any Guggenheim Obligor’s
obligations under the Guggenheim Senior Loan Documents or any part thereof, and
all products and proceeds of the foregoing. The Guggenheim Collateral shall not
include the pledges by Borrower to KeyBank Agent of its equity interests in
Potomac and Station View pursuant the KeyBank Senior Assignment of Interests.

 

2



--------------------------------------------------------------------------------

“Guggenheim Obligors” means Comstock Penderbrook, L.C. and Borrower.

“Guggenheim Senior Debt” means (i) principal of, premium, if any, and interest
on, the Guggenheim Senior Note or pursuant to the Guggenheim Senior Loan
Agreement (whether payable under the Guggenheim Senior Note, the Guggenheim
Senior Loan Agreement, the Guggenheim Senior Guaranty, or any other Guggenheim
Senior Loan Document), (ii) prepayment fees, yield maintenance charges, breakage
costs, late charges, default interest, agent’s fees, costs of collection,
protective advances, advances to cure defaults, and indemnities, and (iii) any
other amount or obligations (including any fee or expense) due or payable with
respect to the Guggenheim Senior Loan or any of the Guggenheim Senior Loan
Documents (including interest and any other of the foregoing amounts accruing
after the commencement of any Insolvency Proceeding, and any other interest that
would have accrued but for the commencement of such Insolvency Proceeding,
whether or not any such interest is allowed as an enforceable claim in such
Insolvency Proceeding and regardless of the value of the Guggenheim Collateral
at the time of such accrual), whether outstanding on the date of this
Subordinated Deficiency Note or hereafter incurred, whether as a secured claim,
undersecured claim, unsecured claim, deficiency claim or otherwise, and all
renewals, modifications, amendments, supplements, consolidations, restatements,
extensions, refinances, and refundings of any thereof; provided, however, that
notwithstanding anything herein to the contrary, “Guggenheim Senior Debt” shall
not include (a) any funds loaned or advanced by the Guggenheim Senior Lenders
for any purpose unrelated to the Fair Lakes (Penderbrook) Condominium conversion
project in Fairfax County, VA, or (b) any of items described in (i), (ii),
(iii) of this definition that are related to any of the purposes set forth in
(a).

“Guggenheim Senior Guaranty” means that certain Carve-Out Guaranty dated as of
February 27, 2007 executed by Borrower in favor of the Guggenheim Agent for the
benefit of the Guggenheim Senior Lenders, as the same may be from time to time
amended, extended, supplemented, consolidated, renewed, restated or otherwise
modified.

“Guggenheim Senior Lenders” means financial institutions or designated entities
from time to time as defined in the Guggenheim Senior Loan Agreement.

“Guggenheim Senior Loan” means the up to Twenty Eight Million Dollars and
No/Cents ($28,000,000) credit facility provided pursuant to the Guggenheim
Senior Loan Agreement, as the same may be amended, modified, increased,
consolidated, restated, or replaced.

“Guggenheim Senior Loan Agreement” means that certain Loan Agreement dated as of
February 22, 2007 executed by Comstock Penderbrook, L.C. and Guggenheim
Corporate Funding, LLC, individually and as Administrative Agent for the
Guggenheim Senior Lenders, and certain other parties now or hereafter a party
thereto, as modified by that certain First Amendment to Loan Agreement dated
April 10, 2007, and as further modified by Forbearance Agreement and Second
Amendment to Loan Agreement dated January 27, 2009, and as further modified by
Third Amendment to Loan Agreement dated on or near the date hereof, and as the
same may be further amended, modified, increased, consolidated, restated or
replaced.

 

3



--------------------------------------------------------------------------------

“Guggenheim Senior Loan Documents” means the Guggenheim Senior Security
Documents, the Guggenheim Senior Note, the Guggenheim Senior Loan Agreement, the
Guggenheim Senior Guaranty, and any other documents, agreements or instruments
now or hereafter executed and delivered by or on behalf of any Guggenheim
Obligor or any other person or entity in connection with the Guggenheim Senior
Loan, and any documents, agreements or instruments hereafter executed and
delivered by or on behalf of any Guggenheim Obligor or any other person or
entity in connection with any refinancing of the Guggenheim Senior Loan, as any
of the same may be from time to time amended, extended, supplemented,
consolidated, renewed, restated, or otherwise modified.

“Guggenheim Senior Note” means that certain Promissory Note dated February 22,
2007 executed by Comstock Penderbrook, L.C. in favor of the Guggenheim Corporate
Funding, LLC, as originally executed, or if varied, extended, supplemented,
consolidated, amended, replaced, renewed, modified, or restated from time to
time as so varied, extended, supplemented, consolidated, amended, replaced,
renewed, modified, or restated.

“Guggenheim Senior Security Documents” means the “Security Documents” as defined
in the Guggenheim Senior Loan Agreement, and each other Guggenheim Senior Loan
Document securing any or all of the Guggenheim Senior Loan, together with any
and all acknowledgments, powers, certificates, UCC financing statements, or
other documents or instruments executed and delivered in connection therewith.

“Insolvency Proceeding” means any proceeding, whether voluntary or involuntary,
under the Bankruptcy Code, or any other bankruptcy, insolvency, liquidation,
reorganization, composition, extension, arrangement, adjustment or other similar
proceeding concerning any Obligor, any action for the winding-up or dissolution
of any Obligor, any proceeding (judicial or otherwise) concerning the
application of the assets of any Obligor for the benefit of its creditors, the
appointment of or any proceeding seeking the appointment of a trustee, receiver
or other similar custodian for all or any substantial part of the assets of any
Obligor, a general assignment for the benefit of creditors or any proceeding or
action seeking the marshaling of the assets and liabilities of any Obligor, or
any other action concerning the adjustment of the debts of any Obligor or the
cessation of business by any Obligor, in each case under any applicable domestic
or foreign federal or state law. For the purposes hereof, an “Insolvency
Proceeding” shall also include the taking, seeking or approving of any action in
any proceeding described in the foregoing sentence by, against or concerning any
other person or entity that could adversely affect any Obligor, any other
obligor with respect to the Subordinated Indebtedness, the Collateral, the
Senior Loan Documents, the Agents, the Senior Lenders or any Judicial Proceeding
under the Senior Security Documents or any other Senior Loan Document.

“Judicial Proceeding” means one or more proceedings by one or more holders of
Senior Debt before a state or federal court (having jurisdiction with respect
thereto) to collect the Senior Debt following an acceleration of the maturity
thereof as a result of a default.

“KeyBank Agent” means KeyBank National Association, in its capacity as the agent
under the KeyBank Senior Loan Documents, or any successor agent under the
KeyBank Senior Loan Documents.

 

4



--------------------------------------------------------------------------------

“KeyBank Cash Collateral Agreement” means that certain Cash Collateral Agreement
dated on or near the date herewith executed by Borrower in favor of the KeyBank
Agent for the benefit of the KeyBank Senior Lenders, and as may be further
amended, modified, increased, consolidated, restated or replaced.

“KevBank Collateral” means all of the real, personal and other property owned by
the KeyBank Obligors now or hereafter encumbered by or securing the KeyBank
Senior Note, the KeyBank Senior Loan Agreement, the KeyBank Senior Security
Documents, the KeyBank Cash Collateral Agreement, the pledges by Borrower to
KeyBank Agent of its equity interests in Potomac and Station View pursuant the
KeyBank Senior Assignment of Interests, or the KeyBank Senior Guaranty, or any
documents now or hereafter entered into or delivered in connection with any of
them, and all of each KeyBank Obligor’s right, title and interest in and to such
property, whether existing or future, and all security interests, security
titles, liens, claims, pledges, encumbrances, conveyances, endorsements and
guaranties of whatever nature now or hereafter securing any KeyBank Obligor’s
obligations under the KeyBank Senior Loan Documents or any part thereof, and all
products and proceeds of the foregoing.

“KevBank Obligors” means Comstock Station View, L.C., a Virginia limited
liability company, Comstock Potomac Yard, L.C., a Virginia limited liability
company, and Borrower.

“KevBank Senior Assignment of Interests” means that certain Assignment of
Interests dated March 14, 2008 executed by Borrower in favor of KeyBank Agent
for the benefit of the KeyBank Senior Lenders, as the same may be from time to
time amended, extended, supplemented, consolidated, renewed, restated or
otherwise modified.

“KevBank Senior Debt” means the (i) principal of, premium, if any, and interest
on, the KeyBank Senior Note or pursuant to the KeyBank Senior Loan Agreement
(whether payable under the KeyBank Senior Note, the KeyBank Senior Loan
Agreement, the KeyBank Senior Guaranty, or any other KeyBank Senior Loan
Document), (ii) prepayment fees, yield maintenance charges, breakage costs, late
charges, default interest, agent’s fees, costs of collection, protective
advances, advances to cure defaults, and indemnities, and (iii) any other amount
or obligations (including any fee or expense) due or payable with respect to the
KeyBank Senior Loan or any of the KeyBank Senior Loan Documents (including
interest and any other of the foregoing amounts accruing after the commencement
of any Insolvency Proceeding, and any other interest that would have accrued but
for the commencement of such Insolvency Proceeding, whether or not any such
interest is allowed as an enforceable claim in such Insolvency Proceeding and
regardless of the value of the KeyBank Collateral at the time of such accrual),
whether outstanding on the date of this Subordinated Deficiency Note or
hereafter incurred, whether as a secured claim, undersecured claim, unsecured
claim, deficiency claim or otherwise, and all renewals, modifications,
amendments, supplements, consolidations, restatements, extensions, refinances,
and refundings of any thereof; provided, however, that notwithstanding anything
herein to the contrary, “KeyBank Senior Debt” shall not include (a) any funds
loaned or advanced by the KeyBank Senior Lenders after the date of this
Subordinated Deficiency Note for any purpose unrelated to the Eclipse on Center
Park Condominium high rise project in Arlington County, VA, referred to as the
Potomac Project in the Key Bank Senior Loan Agreement, and the townhouse
development project known as Station View in Loudoun

 

5



--------------------------------------------------------------------------------

County, Virginia referred to as the Station View Project in the Key Bank Senior
Loan Agreement, or (b) any of the items described in (i), (ii), (iii) of this
definition that are related to any of the purposes set forth in (a); provided,
further, however, that Wachovia acknowledges that all amounts currently
outstanding under the KeyBank Senior Loan Documents shall be deemed KeyBank
Senior Debt.

“KevBank Senior Guaranty” means that certain Unconditional Guaranty of Payment
and Performance dated as of March 14, 2008 executed by Borrower in favor of the
KeyBank Agent for the benefit of the KeyBank Senior Lenders, as the same may be
from time to time amended, extended, supplemented, consolidated, renewed,
restated or otherwise modified.

“KevBank Senior Lenders” means “Lenders” as defined in the KeyBank Senior Loan
Agreement.

“KevBank Senior Loan” means the up to $40,391,200.00 credit facility provided
pursuant to the KeyBank Senior Loan Agreement, as the same may be amended,
modified, increased, consolidated, restated, or replaced.

“KevBank Senior Loan Agreement” means that certain Loan Agreement dated as of
March 14, 2008 executed by Comstock Station View, L.C., a Virginia limited
liability company, and Comstock Potomac Yard, L.C., a Virginia limited liability
company, and KeyBank National Association, individually and as Agent for the
KeyBank Senior Lenders, and certain other parties now or hereafter a party
thereto, as modified by that certain First Amendment to Loan Agreement dated on
or near the date hereof, and as the same may be further amended, modified,
increased, consolidated, restated or replaced.

“KevBank Senior Loan Documents” means the KeyBank Senior Security Documents, the
KeyBank Senior Note, the KeyBank Senior Loan Agreement, the KeyBank Senior
Guaranty, the KeyBank Senior Assignment of Interests and any other documents,
agreements or instruments now or hereafter executed and delivered by or on
behalf of any KeyBank Obligor or any other person or entity in connection with
the KeyBank Senior Loan, and any documents, agreements or instruments hereafter
executed and delivered by or on behalf of any KeyBank Obligor or any other
person or entity in connection with any refinancing of the KeyBank Senior Loan,
as any of the same may be from time to time amended, extended, supplemented,
consolidated, renewed, restated, or otherwise modified.

“KeyBank Senior Note” means that certain Amended and Restated Note dated
March 14, 2008 executed by Comstock Station View, L.C., a Virginia limited
liability company, and Comstock Potomac Yard, L.C., a Virginia limited liability
company in favor of KeyBank National Association, as originally executed, or if
varied, extended, supplemented, consolidated, amended, replaced, renewed,
modified, or restated from time to time as so varied, extended, supplemented,
consolidated, amended, replaced, renewed, modified, or restated.

“KevBank Senior Security Documents” means the “Security Documents” as defined in
the KeyBank Senior Loan Agreement, the KeyBank Cash Collateral Agreement, and
each other KeyBank Senior Loan Document securing any or all of the KeyBank
Senior Loan, together with any and all acknowledgments, powers, certificates,
UCC financing statements, or other documents or instruments executed and
delivered in connection therewith.

“Obligors” means the Guggenheim Obligors and the KeyBank Obligors.

 

6



--------------------------------------------------------------------------------

“Potomac” means Comstock Potomac Yard, L.C., a Virginia limited liability
company.

“Senior Debt” means the Guggenheim Senior Debt and the KeyBank Senior Debt.

“Senior Lender Sharing Ratio” means as of the date of determination thereof,
with respect to the Guggenheim Senior Debt, the outstanding principal amount due
on the Guggenheim Senior Guaranty divided by the total outstanding principal
balance of the KeyBank Senior Debt plus the outstanding principal amount due on
the Guggenheim Senior Guaranty, and means, with respect to the KeyBank Senior
Debt, the outstanding principal balance of the KeyBank Senior Debt divided by
the total outstanding principal balance of the KeyBank Senior Debt plus the
outstanding principal amount due on the Guggenheim Senior Guaranty.

“Senior Lenders” means the KeyBank Senior Lenders and the Guggenheim Senior
Lenders.

“Senior Loan Documents” means the Guggenheim Senior Loan Documents and the
KeyBank Senior Loan Documents.

“Senior Security Documents” means the Guggenheim Senior Security Documents and
the KeyBank Senior Security Documents.

“Station View” means Comstock Station View, L.C., a Virginia limited liability
company.

“Subordinated Indebtedness” means the principal amount of the indebtedness
evidenced by this Subordinated Deficiency Note, together with interest, breakage
or other amount, if any, due thereon or payable with respect thereto, whether
the same is payable by Borrower or any other Obligor.

“Subsidiary” means any corporation, association, partnership, trust, or other
business entity of which the designated parent shall at any time own directly or
indirectly through a Subsidiary or Subsidiaries at least a majority (by number
of votes or controlling interests) of the outstanding Voting Interests.

“Voting Interests” means stock or similar ownership interests, of any class or
classes (however designated), the holders of which are at the time entitled, as
such holders, (a) to vote for the election of a majority of the directors (or
persons performing similar functions) of the corporation, association,
partnership, trust or other business entity involved, or (b) to control, manage,
or conduct the business of the corporation, partnership, association, trust or
other business entity involved.

“Wachovia Collateral” means all of the real, personal, and other property now or
hereafter encumbered by or securing any obligation of Borrower or any of its
affiliates to Wachovia (including, without limitation, that certain Revolving
Promissory Note dated May 26, 2006 in the original principal amount of
$40,000,000.00, as renewed, extended, and/or modified, and all guaranties
thereof), all of Borrower’s and its affiliates’ right, title and interest in and
to such property, and all products and proceeds of the foregoing; provided,
however, that notwithstanding anything herein to the contrary, “Wachovia
Collateral” shall not include the KeyBank Collateral or the Guggenheim
Collateral.

 

7



--------------------------------------------------------------------------------

(b) Borrower for itself and its successors and assigns, and for its Subsidiaries
and the successors and assigns of such Subsidiaries, covenants and agrees, and
each holder of the Subordinated Indebtedness, by its acceptance of this
Subordinated Deficiency Note, shall be deemed to have agreed, notwithstanding
anything to the contrary in this Subordinated Deficiency Note, that the payment
of the Subordinated Indebtedness shall be subordinated and junior in right and
time of payment and all other respects, to the prior indefeasible payment in
full, in cash, of all Senior Debt, and that each holder of Senior Debt, whether
now outstanding or hereafter created, incurred, assumed or guaranteed, shall be
deemed to have acquired Senior Debt in reliance upon the provisions contained in
this Paragraph 8.

(c) Upon any distribution of the assets of Borrower in any Insolvency Proceeding
relating to Borrower, or to its respective creditors as such, then and in any
such event:

(i) the holders of the Senior Debt shall be entitled to receive payment in full
of all amounts due or to become due on or in respect of all Senior Debt, before
any payment, whether in cash, property, or securities is made on account of or
applied to the Subordinated Indebtedness; and

(ii) any payment, whether in cash, property or securities, to which the holders
of the Subordinated Indebtedness would be entitled except for the provisions of
this Paragraph 8, shall be paid or delivered, to the extent permitted by law, by
any debtor, custodian, liquidating trustee, agent, or other person making such
payment, directly to the holders of the Senior Debt, or their representative or
representatives, in amounts computed in accordance with each applicable Senior
Lender Sharing Ratio, for application to the payment thereof, to the extent
necessary to pay all such Senior Debt in full, after giving effect to any
concurrent payment or distribution, or provision therefor, to the holders of
such Senior Debt.

(d) Borrower will not, and will not permit any of its Subsidiaries to, directly
or indirectly, make or agree to make, and neither the holder nor any assignee or
successor holder of any Subordinated Indebtedness or agent for any of them will
accept or receive any payment or distribution in cash, property or securities by
set-off or otherwise, direct or indirect, or by repurchase, redemption or
retirement, of or on account of all or any portion of any Subordinated
Indebtedness until such time as the Senior Debt shall have been indefeasibly
paid in full in cash, and Senior Lenders have no further obligation to make
advances which would constitute Senior Debt.

(e) If any payment or distribution of any kind or character, whether in cash,
property or securities shall be received by any holder of any of the
Subordinated Indebtedness or any agent for such persons in contravention of this
Paragraph 8, such payment or distribution shall, to the extent permitted by law,
be held in trust for the benefit of, and shall be paid over or delivered and
transferred to, the holders of the Senior Debt, or their representative or
representatives, for application to the payment thereof in accordance with each
applicable Senior Lender Sharing Ratio, to the extent necessary to pay all such
Senior Debt in full, after giving effect to any concurrent payment or
distribution, or provision therefor, to the holders of such Senior Debt.

 

8



--------------------------------------------------------------------------------

(f) By acceptance of this Subordinated Deficiency Note, each holder of the
Subordinated Indebtedness hereby absolutely and irrevocably waives, to the
fullest extent permitted by law, any rights it may have, by contract, at law or
in equity, to be subrogated to the Agents’ and the Senior Lenders’ rights
against the Obligors under the Senior Loan Documents or to the Agents’ liens and
security interests on any of the Collateral.

(g) The Agents and the Senior Lenders shall be third party beneficiaries of the
subordination provisions in this Paragraph 8; provided, however, nothing in this
Subordinated Deficiency Note shall obligate the KeyBank Senior Lenders to share
the KeyBank Collateral with the Guggenheim Senior Lenders, or for the Guggenheim
Senior Lenders to share the Guggenheim Collateral with the KeyBank Senior
Lenders. The provisions of this Paragraph 8 are solely for the purpose of
defining the relative rights of the holders of Senior Debt on the one hand and
the holders of Subordinated Indebtedness on the other hand, and (i) subject to
the rights, if any, under this Paragraph 8 of the holders of Senior Debt,
nothing in this Paragraph 8 shall (1) impair as between Borrower and the holder
of any Subordinated Indebtedness the obligation of Borrower, which is
unconditional and absolute, to pay the Subordinated Indebtedness to the holder
thereof in accordance with the terms thereof, (2) subject to Paragraphs 8(h) and
8(i) prevent the holder of any Subordinated Indebtedness from exercising all
remedies otherwise available to such holder, or (3) affect the relative rights
of the holders of the Subordinated Indebtedness and creditors of Borrower other
than the holders of the Senior Debt, and (ii) no person or entity is entitled to
any third party beneficiary rights or other similar rights on account of or
under this Paragraph 8 other than the holders of the Senior Debt. The failure to
make any payment due in respect of the Subordinated Indebtedness or to comply
with any of the terms and conditions of this Subordinated Deficiency Note by
reason of any provision of this Paragraph 8 shall not be construed as preventing
the occurrence of any default under this Subordinated Deficiency Note.

(h) Until such time as the KeyBank Senior Debt shall have been indefeasibly paid
in full in cash, and the KeyBank Senior Lenders have no further obligation to
make advances under the KeyBank Senior Loan Documents which would constitute
KeyBank Senior Debt, by acceptance of this Subordinated Deficiency Note, each
holder of the Subordinated Indebtedness agrees that it shall not take any of the
following actions with respect to the Subordinated Indebtedness until ninety-one
(91) days following the indefeasible payment in full of the KeyBank Senior Debt
in cash without the prior written consent of the KeyBank Agent:

(i) Accelerate all or any portion of the amounts due under this Subordinated
Deficiency Note or exercise any of its remedies (including, without limitation,
any Enforcement Action) under this Subordinated Deficiency Note or at law or in
equity;

(ii) Commence, directly or indirectly, any legal or other proceedings against
any KeyBank Obligor, or commence any Enforcement Action against any KeyBank
Obligor or the KeyBank Collateral;

 

9



--------------------------------------------------------------------------------

(iii) Consent to or enter into any amendment or modification of this
Subordinated Deficiency Note, other than a reduction in the principal balance of
the Subordinated Deficiency Note; or

(iv) Commence, directly or indirectly, or consent to any Insolvency Proceeding
by or against any KeyBank Obligor.

The holder of the Subordinated Indebtedness shall have no right, lien or claim
in and to the KeyBank Collateral and the proceeds thereof (including, without
limitation, any rights with respect to insurance proceeds or condemnation
awards), or any other property or assets of any KeyBank Obligor until such time
as the periods described in Paragraph 8(h) hereof shall have lapsed.

(i) Until such time as the Guggenheim Senior Debt shall have been indefeasibly
paid in full in cash, and the Guggenheim Senior Lenders have no further
obligation to make advances under the Guggenheim Senior Loan Documents which
would constitute Guggenheim Senior Debt, by acceptance of this Subordinated
Deficiency Note, each holder of the Subordinated Indebtedness agrees that it
shall not take any of the following actions with respect to the Subordinated
Indebtedness until ninety-one (91) days following the indefeasible payment in
full of the Guggenheim Senior Debt in cash without the prior written consent of
the Guggenheim Agent:

(i) Accelerate all or any portion of the amounts due under this Subordinated
Deficiency Note or exercise any of its remedies (including, without limitation,
any Enforcement Action) under this Subordinated Deficiency Note or at law or in
equity;

(ii) Commence, directly or indirectly, any legal or other proceedings against
any Guggenheim Obligor, or commence any Enforcement Action against any
Guggenheim Obligor or the Guggenheim Collateral;

(iii) Consent to or enter into any amendment or modification of this
Subordinated Deficiency Note, other than a reduction in the principal balance of
the Subordinated Deficiency Note; or

(iv) Commence, directly or indirectly, or consent to any Insolvency Proceeding
by or against any Guggenheim Obligor.

The holder of the Subordinated Indebtedness shall have no right, lien or claim
in and to the Guggenheim Collateral and the proceeds thereof (including, without
limitation, any rights with respect to insurance proceeds or condemnation
awards), or any other property or assets of any Guggenheim Obligor until such
time as the periods described in Paragraph 8(i) hereof shall have lapsed.

(j) By acceptance of this Subordinated Deficiency Note, each holder of the
Subordinated Indebtedness hereby expressly waives any rights to require or
request that the Agents, or either of them, or the Senior Lenders marshal the
Collateral in favor of the holder of the Subordinated Indebtedness or to
equitably subordinate the rights, liens or security interests of

 

10



--------------------------------------------------------------------------------

the Agents, or either of them, or the Senior Lenders, or any of them, under the
Senior Loan Documents, whether pursuant to the Bankruptcy Code or otherwise. The
Agents, or either of them, and the Senior Lenders, or any of them, shall have
the right at any and all times to determine the order in which, or whether,
(i) recourse is sought against any Obligor or any other obligor with respect to
the Senior Debt, or (ii) any or all of the Collateral shall be enforced. Each
holder of the Subordinated Indebtedness hereby waives any and all rights to
require that the Agents, or either of them, and/or the Senior Lenders, or any of
them, pursue or exhaust any rights or remedies with respect to any Obligor or
any other party prior to exercising their rights and remedies with respect to
the Collateral or any other property or assets of the Obligors. The Agents, or
either of them, and the Senior Lenders, or any of them, may forbear collection,
grant indulgences, release, compromise or settle the Senior Debt, or sell, take,
exchange, surrender or release collateral or security therefor, consent to or
waive any breach of, or any act, omission or default under, any of the Senior
Loan Documents, apply any sums received by or realized upon by the Agents, or
either of them, and the Senior Lenders, or any of them, against liabilities of
the Obligors to the Agents, or either of them, and the Senior Lenders, or any of
them, in such order as the Agents, or either of them, and the Senior Lenders, or
any of them, shall determine in their sole discretion, and otherwise deal with
any and all parties and the Collateral or other property or assets of the
Obligors (with the exception of the Wachovia Collateral) as they deem
appropriate. The Agents and the Senior Lenders shall have no liability to the
holder of the Subordinated Indebtedness for, and each holder of the Subordinated
Indebtedness hereby waives any claim, right, action or cause of action which it
may now or hereafter have against the Agents, or either of them, and the Senior
Lenders, or any of them, arising out of, any waiver, consent, release,
indulgence, extension, delay or other action or omission, any release of any
Obligor, release of any of the Collateral, the failure to realize upon any
Collateral or other property or assets of any Obligor, or the failure to
exercise any rights or remedies of the Agents, or either of them, and the Senior
Lenders, or any of them, under the Senior Loan Documents.

(k) Each holder of the Subordinated Indebtedness hereby expressly consents to
and authorizes, at the option of each Agent, the amendment, extension,
restatement, consolidation, increase, renewal, refinance or other modification,
in whole or in part, of all or any of the Senior Loan Documents, including,
without limitation, increasing or decreasing the stated principal amount of
either Senior Loan, extending or shortening the term of either Senior Loan,
increasing or decreasing the interest rate payable as provided in any of the
Senior Loan Documents or altering any other payment terms under any of the
Senior Loan Documents.

(l) By acceptance of this Subordinated Deficiency Note, each holder of the
Subordinated Indebtedness acknowledges that no Agent and no Senior Lender has
made nor do any of them now make any representations or warranties, express or
implied, nor do they assume any liability to any holder of the Subordinated
Indebtedness, with respect to the creditworthiness or financial condition of any
Obligor or any other person. Each holder of the Subordinated Indebtedness
acknowledges that it has, independently and without reliance upon the Agents, or
either of them, or the Senior Lenders, or any of them, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to accept this Subordinated Deficiency Note and the
Subordinated Indebtedness. Each holder of the Subordinated Indebtedness will,
independently and without reliance upon the Agents, or either of them, or the
Senior Lenders, or any of them, based upon such information and documents as it
deems appropriate at the time, continue to make its own credit analysis and
decisions in taking or

 

11



--------------------------------------------------------------------------------

not taking action under this Subordinated Deficiency Note. No Agent and no
Senior Lender shall have any duty or responsibility, either initially or on a
continuing basis, to provide any holder of the Subordinated Indebtedness with
any credit or other information with respect to any Obligor, whether coming into
its possession before the making of any Senior Loan or at any time or times
thereafter. Each holder of the Subordinated Indebtedness agrees that no Agent an
no Senior Lender owes any fiduciary duty to the holder of the Subordinated
Indebtedness in connection with the administration of any Senior Loan or any
Senior Loan Document and the holder of the Subordinated Indebtedness agrees not
to assert any such claim.

(m) The provisions of this Paragraph 8 shall be applicable both before and after
the commencement, whether voluntary or involuntary, of any Insolvency Proceeding
by or against any Obligor and all references herein to any Obligor shall be
deemed to apply to any such Obligor as a debtor-in-possession and to any trustee
in bankruptcy for the estate of any such Obligor. Furthermore, this Paragraph 8
and the subordinations contained herein shall apply notwithstanding the fact
that all or any part of the Senior Debt or any claim for or with respect to all
of any part of the Senior Debt is subordinated, avoided or disallowed, in whole
or in part, in any Insolvency Proceeding or other applicable federal, state or
foreign law. Without limiting the foregoing, by acceptance of this Subordinated
Deficiency Note, each holder of the Subordinated Indebtedness expressly
covenants and agrees that this Subordinated Deficiency Note is enforceable under
applicable bankruptcy law and should be enforced under Section 510(a) of the
Bankruptcy Code. Until such time as the Senior Debt has been indefeasibly paid
in full in cash and Senior Lenders have no further obligation to make any
advances which would constitute Senior Debt, the holders of the Subordinated
Indebtedness shall not, and shall not solicit any person or entity to: (i) seek,
commence, file, institute, consent to or acquiesce in any Involuntary Proceeding
with respect to any Obligor or the Collateral; (ii) seek to consolidate any
Obligor with any other person or entity in any Insolvency Proceeding; or
(iii) take any action in furtherance of any of the foregoing.

(n) Each holder of the Subordinated Indebtedness hereby agrees that it shall not
challenge the validity or amount of any claim submitted in such Insolvency
Proceeding by the Agents, or either of them, or the Senior Lenders, or any of
them, or any valuations of the Collateral submitted by the Agents, or either of
them, or the Senior Lenders, or any of them, in such Insolvency Proceeding or
take any other action in such Insolvency Proceeding, which is adverse to their
enforcement of any claim or receipt of adequate protection (as that term is
defined in the Bankruptcy Code).

(o) To the extent any transfer, payment or distribution of assets with respect
to all or any portion of the Senior Debt (whether in cash, property or
securities and whether by or on behalf of any Obligor as proceeds of security or
enforcement of any right of setoff or otherwise) is declared to be fraudulent or
preferential, set aside or required to be paid to any Obligor, the estate in
bankruptcy thereof, any third party, or a trustee, receiver or other similar
party under any bankruptcy, insolvency, receivership or similar law, then if
such payment is recovered by, or paid over to, any Obligor, the estate in
bankruptcy thereof, any third party, or such trustee, receiver or other similar
party, the Senior Debt or part thereof originally intended to be satisfied shall
be deemed to be reinstated and outstanding as if such payment or distribution
had not occurred, and this Paragraph 8 and the agreements and subordination
contained herein shall be reinstated with respect to any such transfer, payment
or distribution. No Agent shall be required to contest any such declaration or
obligation to return such payment or distribution.

 

12



--------------------------------------------------------------------------------

(p) Each holder of the Subordinated Indebtedness intentionally and
unconditionally waives and relinquishes any right to challenge the validity,
enforceability and binding effect of any of the Senior Security Documents or the
other Senior Loan Documents, and any lien, encumbrance, claim or security
interest now or hereafter created thereunder, or the attachment, perfection or
priority thereof, regardless of the order of recording or filing of any thereof,
or compliance by the Agents, or either of them, or the Senior Lenders, or any of
them, with the terms of any of the Senior Security Documents or any of the other
Senior Loan Documents, by reason of any matter, cause or thing now or hereafter
occurring, nor shall the holder of the Subordinated Indebtedness raise any such
matter, cause or thing as a defense to the enforcement thereof.

(q) Each holder of the Subordinated Indebtedness agrees that it will not in any
manner challenge, oppose, object to, interfere with or delay (i) the validity or
enforceability of this Subordinated Deficiency Note, including without
limitation, any provisions regarding the relative priority of the rights and
duties of the Agents, or either of them, and Senior Lenders, or any of them, and
the holder of the Subordinated Indebtedness, or (ii) any Agent’s or any Senior
Lender’s security interest in, liens on and rights as to the Obligors, and any
Collateral or any other property or assets of any Obligor (with the exception of
the Wachovia Collateral), or any Enforcement Actions of the Agents, or either of
them, or the Senior Lenders, or any of them, (including, without limitation, any
efforts by the Agents, or either of them, to obtain relief from the automatic
stay under Section 362 of the Bankruptcy Code).

IN WITNESS WHEREOF, the Borrower has executed and sealed, or caused to be
executed and sealed, this Note on the date first above written.

 

BORROWER:

 

Comstock Homebuilding Companies, Inc.

By:        (SEAL)   Name: Christopher Clemente     Title:   CEO  

 

13